


FIRST AMENDMENT TO
STORAGE SERVICES AGREEMENT


THIS FIRST AMENDMENT TO STORAGE SERVICES AGREEMENT is effective as of September
17, 2015 by and between MARATHON PIPE LINE LLC, a Delaware limited liability
company (“MPL”), and MARATHON PETROLEUM COMPANY LP, a Delaware limited
partnership (“MPC”), both referred to jointly as the “Parties” and individually
as a “Party”.


RECITALS


WHEREAS, MPL and MPC entered into that certain Storage Services Agreement dated
September 24, 2012 (“Agreement”), whereby MPC desired MPL to provide storage
services at its facility located in Patoka, Illinois;


WHEREAS, the Parties now desire to amend the Agreement as set forth herein;


NOW THEREFORE, in consideration of the mutual representations and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, MPL and MPC agree to amend the Agreement as follows:


1.
As set forth in the preamble, the storage services Commitment shall be amended
from 1,386,000 to 2,626,000 Barrels of MPC’s Crude Petroleum to reflect the
addition of four new tanks at Patoka.



2.
MPL will adjust monthly invoices as the additional storage becomes available for
use.



3.
Section 4.2(c), entitled “Adjustments to the Commitment”, shall be deleted in
its entirety and replaced with the following:



“With respect to any period in which MPL is unable to provide storage services
with respect to the entire Commitment due to MPL’s repair, maintenance or
construction activities, then the Commitment shall be reduced to equal the
volume capacity in the Storage Tanks that is available for MPC’s use during the
period of any such repair, maintenance or construction activity.”


4.
Except as amended herein, all other terms and conditions of the Agreement shall
remain in full force and effect.





--------------------------------------------------------------------------------






5.
Any terms not defined herein shall have the same meaning as specified in the
Agreement.



IN WITNESS WHEREOF, the Parties have executed this First Amendment to the
Storage Services Agreement to be effective as of the date written above.


MARATHON PIPE LINE LLC
 
MARATHON PETROLEUM COMPANY LP
 
 
 
 
 
 
 
 
 
 
 
By:
 
MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
By:
 
/s/ Craig O. Pierson
 
By:
 
/s/ C. M. Palmer
Name:
 
C. O. Pierson
 
Name:
 
C. M. Palmer
 
 
 
 
 
 
 
Title:
 
President
 
Title:
 
Senior Vice President Supply, Distribution & Planning
 
 
 
 
 
 
 







